Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 7, 2018

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        A copy of appellant’s notice of appeal was filed in this court on August 16, 2018. On
that date, the clerk of the court notified the appellant in writing that our records do not reflect
that the filing fee in the amount of $205.00 was paid and that the fee was required to be paid or
the appeal could be stricken by the court. To date, the fee has not been paid. In addition, the
docketing statement has not been filed. Our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.1.

        Accordingly, it is ORDERED that appellant show cause in writing within ten (10) days
of the date of this order that either: (1) the $205.00 filing fee has been paid and the docketing
statement has been filed; or (2) appellant is entitled to appeal without paying the filing fee. See
TEX. R. APP. P. 20.1. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). All other appellate
deadlines are suspended pending appellant’s compliance with this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court